IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA           : No. 587 MAL 2015
(BOROUGH OF GLENOLDEN),                :
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
ROBERT J. BARR,                        :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.